Name: Commission Regulation (EEC) No 552/82 of 5 March 1982 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 1 . 3 . 82 Official Journal of the European Communities No L 68 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 552 / 82 of 5 March 1982 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain recipient third countries and agencies have requested delivery of the quantity of butteroil set out therein ; Having regard to the Treaty establishing the European Economic Community , Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC ) No 3474 / 80 ( 6 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down : Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece , and in particular Article 6 ( 7 ) thereof . Having regard to Council Regulation (EEC) No 939 / 79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme ( 2 ), and in particular Article 7 thereof, Whereas Article 2 ( 2 ) of Regulations (EEC ) No 939 / 79 and (EEC ) No 1401 / 81 specify that , provided the normal development of prices on the market is not disturbed , the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas , since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market , purchases should be made on the open market to secure the necessary supplies ; Having regard to Council Regulation (EEC ) No 1312 / 80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme ( 3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 4 ), and in particular Article 7 thereof, Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months ; whereas the Commission will probably have cause during the 1981 / 82 milk year to fix maximum amounts P ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No I. 119 , 15 . 5 . 1979 , p . 5 . ( 3 ) OJ No L 134 , 31 . 5 . 1980 , p . 14 . (&lt;) Of No L 141 , 27 . 5 . 1981 , p . 5 . ( 5 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( 6 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 68 /2 Official Journal of the European Communities 11 . 3 . 82 HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC ) No 303 / 77 , the intervention agencies listed in the Annex shall arrange for the delivery of butteroil as food aid on the terms specified therein . In the case of supplies of butteroil made from butter or cream bought on the Community market and for which the delivery date referred to in item 9 of the Annex falls after the end of the 1981 / 82 milk year , the sum paid on tenders resulting from application of the procedure referred to in item 12 of the Annex shall be increased at the time of payment to reflect a multiplication of the intervention price of butter , as * expressed in the currency of the Member State in which the tender was submitted , by a factor of 1-22 in consequence of the Council 's decisions on common agricultural prices and agri-monetary measures for the 1982 / 83 milk year . for deliveries due to be made during the 1982 / 83 milk year ; whereas , given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand and the intervention prices for these products on the other , it is likely that potential suppliers will hold back until the Council's decisions on common agricultural prices and agri-monetary measures are known ; whereas past experience has shown that , in such a situation of uncertainty , several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts , hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them to withdraw later from a transaction in which they have been named as successful tenderer or contracting party by mutual agreement ; whereas , in order to encourage tenders and to ensure that they are not based on theoretical considerations making them impossible to assess objectively , it is necessary to allow for an increase at the time of payment in the price of successful tenders for deliveries to be made during the 1982 / 83 milk year , the increase being based on the change in the intervention price , expressed in national currency , as decided by the Council for the 1982 / 83 milk year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 March 1982 . For the Commission Poul DALSAGER Member of Commission 11.3 . 82 Official Journal of the European Communities No L 68 /3 ANNEX ( ] ) Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1401 / 81 (EEC ) No 939 / 79 ( b ) affectation (EEC ) No 1402 / 81 ( 1981 programme) (EEC ) No 940 / 79 ( 1979 programme) (general reserve ) 2 . Beneficiary WFP 1 Ghana 3 . Country of destination Yemen PDR J 4 . Total quantity of the con ­ signment 30 tonnes 260 tonnes 5 . Intervention agency responsible for delivery German French 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees See note ( 4 ) 8 . Markings on the packaging 'Yemen PDR 2486 / Butteroil / Aden / Gift of the European Economic Community / Action of the World Food Programme' 'Butteroil / Gift of the European Economic Community to Ghana' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1982 Loading as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Communiy port of loading operating a regular service with the recipient country ( s ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 68 /4 Official Journal of the European Communities 11.3 . 82 Consignment . C 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1401 / 81 ( b ) affectation (EEC ) No 1402 / 81 ( 1981 programme ) 2 . Beneficiary WFP 3 . Country of destination Tanzania 4 . Total quantity of the con ­ signment 140 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Tanzania 2247 / Butteroil / Dar es Salaam or Tonga / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in May 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 22 March 1982 11 . 3 . 82 Official Journal of the European Communities No L 68 /5 Consignment D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( b ) affectation (EEC) No 1402 / 81 ( 1981 programme ) 2 . Beneficiary 1CRC 3 . Country of destination Angola 4 . Total quantity of the con ­ signment 200 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'ANG-55 / Butteroil / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do ComitÃ © internacional da Cruz Vermelha / DistribuiÃ §Ã £o gratuita / Lobito ' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Port of unloading Lobito ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) DelegaÃ §Ã £o do ComitÃ © internacional da Cruz Vermelha , Caixa Postal 2501 , Luanda , Angola ( 6 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 68 /6 Official Journal of the European Communities 11 . 3 . 82 Consignment E F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( b ) affectation ( EEC ) No 1402 / 81 ( 1981 programme) 2 . Beneficiary ICRC 3 . Country of destination Sudan 4 . Total ,, quantity of the con ­ signment 75 tonnes 75 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil To manufacture from butter dr cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 2 · 270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'ERY-86 / Part one / Butteroil ' · 'ERY-86 / Part two / Butteroil' followed by : 'Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Port of unloading Port Sudan ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Delegation of the International Committee of the Red Cross , PO Box 1831 , Khartoum , Sudan ( 7 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 11 . 3 . 82 Official Journal of the European Communities No L 68 /7 Consignment G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( b ) affectation ( EEC ) No 1402 / 81 ( 1981 programme ) 2 . Beneficiary ICRC 3 . Country of destination Ethiopia 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : Ã Ã ¤Ã -30 / Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Assab' 9 . Delivery period Loading in July 1982 10 . Stage and place of delivery Port of unloading Assab ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Delegation of the International Committee of the Red Cross , Addis Ababa , Ethiopia ( 8 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 22 March 1982 No L 68 /8 Official Journal of the European Communities 11 . 3 . 82 Consignment H I 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1401 / 81 (EEC ) No 1312 / 80 ( b ) affectation (EEC ) No 1402 / 81 ( 1981 programme) ( EEC ) No 1313 / 80 ( 1980 programme) 2 . Beneficiary WFP NGO (Catholic Relief Service ) 3 . Country of destination Lebanon El Salvador 4 . Total quantity of the con ­ signment 25 tonnes 300 tonnes 5 . Intervention agency responsible for delivery French Danish 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market To manufacture from butter or cream bought on the Danish market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Lebanon 524 EXP / Butteroil / Beirut / Gift of the European Economic Community / Action of the World Food Programme' 'Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Service i Destinado a la distribu ­ ciÃ ³n gratuita en El Salvador / Cathwell 80102 / Acajutla ' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 )  CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL , tel . 24 17 44-24 45 95 ) (Ã  V o ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 11.3 . 82 Official Journal of the European Communities No L 68 /9 Consignment K 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1401 / 81 ( b ) affectation ( EEC ) No 1402 / 81 ( 1981 programme ) 2 . Beneficiary t Burundi 3 . Country of destination J 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au Burundi' 9 . Delivery period Loading as soon as possible and at the latest 31 March 1982 10 . Stage and place of delivery Delivered to Bujumbura 11 . Representative of the beneficiary responsible for reception ( 3 ) Mr Kakunze Venant , Directeur gÃ ©nÃ ©ral de la laiterie centrale de Bujumbura , BP 979 , Bujumbura , Burundi 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders - No L 68 /10 Official Journal of the European Communities 11 . 3 . 82 Consignment L M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1312 / 80 (EEC ) No 1401 / 81 (b ) affectation (EEC ) Ã o 1313 / 80 ( 1980 programme ) (general reserve ) ( EEC ) No 1402 / 81 ( 1981 programme) (general reserve ) 2 . Beneficiary NGO 3 . Country of destination Angola 4 . Total quantity of the con ­ signment 224 tonnes 276 tonnes 5 . Intervention agency responsible for delivery Dutch Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Dom da ComunidadÃ ¨ econÃ ²mica europeia / AcÃ §Ã £o do War on Want / Destinado a distribuiÃ §Ã £o gratuita em Angola / WOW / 83603 / Lobito ' 9 . Delivery period Delivery as soon as possible and at the latest 31 March 1982 Delivery in May 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag^ ( telex 34278 CEMEC NL , tel . 24 17 44 - 24 45 95 ) ( 9 ) (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 22 March 1982 11 . 3 . 82 Official Journal of the European Communities No L 68 /11 Notes: (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . The sum paid shall take into account any increase due under Article 1 of this Regulation . ( 2 ) Other than those set out in Annex II to Regulation ( EEC ) No 303 / 77 . ( 3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 4 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kg ( to be indicated on the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 5 ) Fob delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 6 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : ( a ) Consignee ; ( b ) Manubito SARL , Av . Marechal Carmina 79 , Lobito (Angola )'. The successful tenderer shall giye , at the time of delivery , a health certificate and a certificate of origin made out in Portuguese . ( 7 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 2363 , Khartoum (Sudan). ( 8 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 5570 , Addis Ababa (Ethiopia ). ( 9 ) The successful tenderer shall send to : MM . M. H. Schutz BV , Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam , on delivery , a copy of the commercial invoice in respect of each part quantity . ( 10 ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a certificate of origin and a health certificate , amde out in Spanish . ( n ) The successful tenderer shall send to the beneficiaries' agents on delivery , acertificate of origin and a health certificate , made out in Portuguese .